Dismissed and Memorandum Opinion filed June 3, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00902-CV
____________
 
IN THE ESTATE OF ROSE SMITH, DECEASED 
 
 

 
On Appeal from the County Court at Law No. 1
Fort Bend County, Texas
Trial Court Cause No. 08-CPR-021568
 

 
MEMORANDUM
OPINION
This is
an appeal from a judgment signed September 29, 2009.  On May 26, 2010,
appellant filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
 
Panel consists of Justices Anderson, Frost, and
Seymore.